Citation Nr: 0333025	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for ischemic heart 
disease with status post coronary artery bypass graft.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had beleagured service from December 1941 to 
April 1942.  He was in missing status from April 9, 1942 to 
April 10, 1942, prisoner of war status from April 11, 1942 to 
April 12, 1942, and no casualty status from April 13, 1942 to 
January 1945.  The veteran had recognized regular guerrilla 
service from January 1945 to June 1945, and regular 
Philippine Army service from June 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
October 2000, a statement of the case was issued in August 
2002, and a substantive appeal was received in October 2002.  

The Board notes that the RO issued a second rating decision 
in August 2002 pursuant to Veterans Claims Assistance Act of 
2000 (VCAA) notification that was sent to the veteran in 
March 2002.


FINDINGS OF FACT

1.  Malaria was manifested during the veteran's active 
military service.

2.  The veteran is not shown to be suffering from current 
malaria or residuals thereof.

3.  Ischemic heart disease with status post coronary artery 
bypass is not shown to be linked to the veteran's active 
military service.


CONCLUSIONS OF LAW

1.  Residuals of malaria did not result from nor were they 
were no aggravated by the veteran's active military service 
and they may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).

2.  Ischemic heart disease with status post coronary artery 
bypass was not incurred in or aggravated by the veteran's 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the VCAA.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The Board notes that 38 C.F.R. 
§ 3.159(b)(1) was recently held to be invalid.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  In any event, the intended 
effect of the regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The Board notes as well that the veteran must be specifically 
advised of the types of evidence necessary to establish his 
claims, as well as which evidence VA will obtain, which 
evidence he must provide, and which evidence VA will assist 
him in securing.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Ordinarily, in the absence of adequate VCAA notice, a case 
must be remanded to the RO for corrective action.  In the 
present case, the veteran was informed of the provisions of 
VCAA by March 2002 letter.  As he was specifically apprised 
of his and VA's respective responsibility as to obtaining the 
necessary evidence, the requirements outlined in Quartuccio 
have been satisfied.  The March 2002 notice is deficient, 
however, is that it afforded the veteran only 60 days, rather 
than the requisite year, in which to respond.  See Paralyzed 
American Veterans, supra.  

Despite the foregoing, the Board finds that a remand is not 
necessary.  Over 18 months have elapsed since the March 2002 
letter was sent to the veteran.  As such, he has had well 
over a year in which to supply relevant evidence.  During 
this time period, the only evidence the veteran submitted was 
a list of two physicians who had provided recent treatment.  
This list was received in December 2002, and the RO obtained 
records from the treating physicians.

In view of the foregoing and in view of the fact that the 
veteran was afforded four comprehensive VA medical 
examinations, the Board concludes that no further assistance 
would aid the veteran in establishing his claims, and VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid the veteran 
in substantiating his claim.  38 U.S.C.A. § 5103A(a)(2).  
Thus, VA's duties to the veteran under VCAA have been 
satisfied, and no remand to the RO is necessary.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

Factual Background 

The veteran's service records reflect that he suffered from 
malaria in April 1942.  A blood smear conducted in September 
1945 reflected negative results.  As discharge service 
documents indicate, the veteran suffered no permanent 
disability as a result of malaria.  

February 1995 private medical records indicate that a cardiac 
catheter was installed.  

June 2000 private medical records indicate diagnoses of 
degenerative mitral sclerosis, concentric left ventricular 
hypertrophy with good systolic function, a dilated right 
ventricle with good wall motion and contractility, a dilated 
left atrium with no evidence of thrombus, thickened calcified 
mitral valve leaflets with restriction on motion, a thickened 
and calcified right coronary cusp with restriction on motion, 
a thickened and calcified mitral valve annulus, a thickened 
and calcified non-coronary cusp with slight restriction on 
motion, and a dilated aortic root.

On June 2000 social work survey, the veteran indicated that 
he was treated for malaria and dysentery by an uncle who was 
a physician for a period of four months during service.  He 
joined the guerrilla forces after recuperation.  He reported 
bypass surgery in 1995.  

On June 2000 VA medical examination of the stomach, duodenum, 
and peritoneal adhesions, the examiner opined that there was 
no evidence of peptic ulcer disease, irritable bowel 
syndrome, dysentery, or helminthiasis.  

On June 2000 VA medical examination for infectious, immune, 
and nutritional disabilities, the examiner found no evidence 
of malnutrition, avitaminosis, beriberi, or other nutritional 
deficiency.  

On June 2000 VA examination of the heart, the examiner noted 
that the veteran was initially diagnosed with heart disease 
in the mid 1990's.  The examiner diagnosed arteriosclerotic 
heart disease status post a coronary artery bypass graft with 
a complete right bundle branch block and left ventricular 
hypertrophy.

On June 2000 VA prisoner of war protocol examination, the 
examiner noted that the veteran was a prisoner of war for a 
few days but escaped on April 13, 1942 during the Bataan 
Death March.  On examination, the examiner denied a history 
of injury or beatings while a prisoner of war.  The examiner 
found no evidence of any mental or neurologic disorder, no 
organic residuals of frostbite, and no evidence of post-
traumatic arthritis.  The examiner conducted a thorough 
review of the veteran's bodily symptoms but noted no diseases 
or other disabilities relevant to the present appeal.

By September 2000 rating decision, the RO denied, in 
pertinent part, service connection for malaria and ischemic 
heart disease status post coronary artery bypass with graft.  
In August 2002, the RO again denied service connection for 
the above disabilities.

A November 2002 letter from E.D.P., M.D. indicated that in 
August 2002, the veteran was diagnosed with shock syndrome.

Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, and certain tropical diseases, such as 
malaria, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Certain diseases specific to former prisoners of war 
are subject to service connection if they become manifest to 
a degree of 10 percent or more at any time after service.  
Id.  These diseases are avitaminosis, beriberi (including 
beriberi heart disease), chronic dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any other nutritional deficiency, 
psychosis, any of the anxiety states, and dysthymic disorder 
(or depressive neurosis), organic residuals of frostbite if 
the veteran was interned in climatic conditions consistent 
with the occurrence of frostbite, post-traumatic arthritis, 
irritable bowel syndrome, peptic ulcer disease, and 
peripheral neuropathy except where directly related to 
infectious causes.  38 C.F.R. § 3.309(c).  The term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.  Id.  A claimant who is a former prisoner of war 
must have been interned for not less than 30 days in order to 
benefit from the presumptions listed above.  Id.

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  "When the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id.  at 1365.

Analysis

Service connection for malaria

On separation from service, the veteran was not found to be 
suffering from malaria or residuals thereof.  Following 
several comprehensive VA medical examinations, no residuals 
of malaria have been diagnosed.  Without a present diagnosis, 
service connection cannot be granted.  Brammer, supra.  As 
such, service connection for residuals of malaria is denied.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  The Board notes that even 
documentation from the veteran himself does not reflect the 
presence of malaria or residuals thereof.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to comprehensive 
medical examinations, malaria was not diagnosed.  There is no 
medical evidence to the contrary.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C. § 5107.

Service connection for ischemic heart disease

The veteran currently suffers from ischemic heart disease.  
In order for service connection to be granted, however, a 
present disability must be shown to be related to service.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  The medical evidence does 
not reflect a nexus between the veteran's current cardiac 
disability and service.  As such, service connection for that 
disability is denied.  Id.

The Board notes that beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).  Id.  
There is absolutely no indication that the veteran suffered 
from localized edema during his period as a prisoner of war.  
In any event, he is not entitled to presumptive service 
connection for his ischemic heart disease because his was a 
prisoner of war for approximately two days, and in order to 
benefit from presumptive service connection for prisoner-of-
war-related disabilities, a veteran must have been a prisoner 
of war for at least 30 days.  Id.  As such, service 
connection for the veteran's disability on the basis of 
former prisoner of war status cannot be granted.

The Board emphasizes that the veteran's cardiac problems 
began in the 1990's, some 50 years following service.  Again, 
there is no indication in the evidence that the veteran's 
present condition is related to service in any way.  This 
total lack of nexus is a bar to the granting of service 
connection.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to comprehensive VA 
medical examinations including an examination devoted to 
cardiac disabilities and private medical records, it is clear 
that the veteran is presently suffering from ischemic heart 
disease.  None of the available records, however, imply a 
nexus to service.  There is absolutely no medical evidence 
suggesting the contrary.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.



ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



